Citation Nr: 1745655	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-33 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 50 percent prior to September 9, 2015, and higher than 70 percent thereafter.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from May 2002 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2015, the Board remanded this claim for additional development.

In this decision, the Board is granting an initial 70 percent rating for PTSD, but REMANDING for whether a higher rating is warranted because the Veteran filed a claim of entitlement to a TDIU that was never addressed by the Agency of Original Jurisdiction (AOJ), and these issues are inextricably intertwined.


FINDING OF FACT

The Veteran's PTSD manifested with social and occupational impairment with deficiencies in most areas at the time he filed his claim for service connection.  


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased initial rating for PTSD

The Veteran's PTSD is initially rated as 50 percent disabling.  He argues that his symptoms meet the criteria for at least a 70 percent rating.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2016).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2016).

Based on the evidence of record a 70 percent rating is warranted for the period prior to September 2015, except for the period of time when he was hospitalized in 2013.  He was clearly showing deficiencies in most areas prior to September 2015.  For a good portion of that time, he was trying and not succeeding to battle alcohol addiction.  He had a significant relapse, yet managed to pass his classes despite "withdrawing from society."  He had ideas of suicide, but no plan.  He had a girlfriend, and the relationship did not appear to cause problems, except for she lived out of state, which was stressful.  He had a relationship with his father, but did not have any other people available that could provide him support.  Even after making the decision to again attempt substance abuse treatment, in 2014, he was confronted with an increase in his depression and PTSD symptoms, including anger and anxiety.  In short, the evidence does not show a significant difference between his symptoms before and after September 2015.  Given the level of his impairment prior to September 2015, the Board finds a 70 percent rating is warranted effective from August 27, 2010.

The remaining inquiry is whether he is entitled to a 100 percent rating, at any other time during the appeal period.  This issue is remanded for additional development, as discussed in more detail below.
 

ORDER

A 70 percent initial rating is granted for PTSD, effective from August 27, 2010, to July 28, 2013, and from November 1, 2013, onward.


REMAND

The Veteran filed a claim for TDIU.  The record requires development prior to the adjudication of that claim.  His claim for an increased rating for PTSD is inextricably intertwined with that claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After receipt of records, schedule an updated VA examination for a report on the current severity of the Veteran's PTSD and depression.  Does he have total occupational and social impairment as a result of his symptoms?  The examiner is asked to elicit a detailed history from the Veteran and to conduct all necessary diagnostic tests.  All opinions are to be supported with explanatory rationale.

3.  Then, adjudicate whether the Veteran is entitled to a TDIU or a higher rating for his PTSD.  If the benefit remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC).  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


